DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 are of copending Application No. 16/255, 799 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the light pipe having a designed shape with reflective coating for transmitting the light rays in multiple directions inside the light pipe and the light pipe further having a predesigned opening to transmit the light rays to folding mirrors wherein the light rays are reflected from the light pipe to an out-coupling waveguide” renders claims 1-17 of the instant application as broadened and obvious variants of claims 1-18 are of copending Application No. 16/255, 799 (reference application).   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobschal et al. (US 2017/0045743).
Regarding claim 1, Dobschal discloses, a display system for providing light rays toward an eye of a viewer (Figs. 1-2, 4 and 17-20), the display system comprising: 
a display device (5); 
a set of one or more lenses (8) configured to receive light rays from the display device; 
a light pipe (3); 
an in-coupling optical element (3, “F3”, and 19) configured to receive light rays (Para. 0062, and see 10, “F3”) from said set of one or more lenses and provide light into said light pipe having three or more sides (3, 10, 11, 14) and at least a portion of surfaces (12, 15, 20) of the sides of said light pipe are reflective by coating or total internal reflection (Para. 0062-0063); 
an out-coupling light guide (3, 13, 14); and 
one or more mirrors (12, 20) configured to reflect light rays from an exit portion of said light pipe into said out-coupling light guide (Para. 0062-0064); 

Regarding claim 2, Dobschal discloses, the in-coupling optical element comprises a prism (3, “F3” and 19), and said set of one or more lenses is telecentric, where principal rays emitted from pixels of the display device are substantially perpendicular to the surface of said display device and the principal rays cross each other within or in proximity to said prism (Para. 0003 and 0061).
Regarding claim 3, Dobschal discloses, the in-coupling optical element comprises a prism (3, “F3” and 19), said prism has a reflective surface configured to receive light rays from said set of one or more lenses and to reflect the light rays into said light pipe, and a normal vector of the reflective surface is between 15 and 45 degrees with respect to an optical axis of said set of one or more lenses (see 3, “F3” and 19).
Regarding claim 4, Dobschal discloses, the in-coupling optical element comprises a prism, said prism has a reflective surface configured to receive light rays from said set of one or more lenses and to reflect the light rays into said light pipe, and a normal vector of the reflective surface is configured to rotate to form an angle between 30 and 60 degrees with respect to a long side of said light pipe (see 3, “F3” and 19).
Regarding claim 7, Dobschal discloses, the grating elements of said first Fresnel reflector are curved on a surface of a triangular prism in saw-tooth shape and said surface is tilted between 15 and 45 degrees with respect to a top surface of said light pipe and a normal vector of the first Fresnel reflector is set so that a light ray parallel to an optical axis of said set of one or more 
Regarding claim 9, Dobschal discloses, the out-coupling light guide has a slant side forming a prism where light rays are able to enter and a normal vector of the slant side is between 15 and 45 degrees with respect to a top surface of said light pipe to enable light rays from said one or more mirrors to be reflected into said out-coupling light guide (see, 12, 15, 20).
Regarding claim 10, Dobschal discloses, the out-coupling light guide has a slant side forming a prism where light rays enter and the normal vector of the slant side is between 15 and 45 degrees with respect to a top surface of said light pipe to enable light rays from said one or more mirrors to be reflected into said out-coupling light guide (3, 13, 14).
Regarding claim 11, Dobschal discloses, the second Fresnel reflector includes a grating region that includes multiple saw-tooth shaped grating elements configured to reflect light rays from said one or more mirrors toward the eye of the viewer and flat regions between the saw-tooth shaped grating elements (12, 15, 20), where no saw-tooth shaped grating elements exist in the flat regions (see Fig. 2), and the out-coupling light guide reflects the light rays by total internal reflection and is substantially transparent so that external light can reach the viewer's eye, and the grating region includes a reflective coating (Para. 0062-0064).
Regarding claim 12, Martinez discloses, the second Fresnel reflector includes a grating region that includes multiple saw-tooth shaped grating elements configured to reflect light rays from said one or more mirrors toward the eye of the viewer and flat regions between the saw-tooth shaped grating elements, where dual reflections by both the flat regions and the saw-tooth shaped grating elements are prevented by light absorbing areas (12, 15, 20).
claim 13, Martinez discloses, at least one of said light pipe and/or said out-coupling light guide includes one or more layers that are configured to at least partially reflect light to reduce unilluminated areas (Para. 0123-0124).
Regarding claim 14, Martinez discloses, a surface of said out-coupling light guide includes a curved envelope of multiple flat surfaces so that internally reflected light beams have the same angles as those of a flat surface (see 12, 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) as applied to claim 1 above, in view of Martinez et al. (US 2017/0293143).
Dobschal remains as applied to claim 1 above.
Dobschal does not disclose the in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.4, and a refractive index of said light pipe is over 1.4, and a size of the exit portion varies based at least in part on a location of the exit portion along a long side of said light pipe.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.4, and a refractive index of said light pipe is over 1.4, and a size of the exit portion varies based at least in part on a location of the exit portion along a long side of said light pipe as taught by the display system of Martinez in the display system of Dobschal since Martinez teaches it is known to include these features in a display system for the purpose of providing a display system with reduced aberrations and improved efficiency and image quality.
Regarding claim 8, Dobschal in view of Martinez discloses and teaches as set forth above, and Martinez further teaches, from the same field of endeavor that in a display system that it would have been desirable to make the in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.3, a refractive index of said out-coupling light guide is over 1.3, and the refractive index of said prism is substantially equal to the refractive index of said light guide (Para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.3, a refractive index of said out-coupling light guide is over 1.3, and the refractive index of said prism is substantially equal to the .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) as applied to claim 1 above, in view of Liu et al. (US 2014/0204185).
Dobschal remains as applied to claim 1 above.
Dobschal does not disclose angles of multiple saw-tooth shaped grating elements of said second Fresnel reflector of said out-coupling light guide vary by location so that an image is focused at a finite distance, and a plurality of sets of the display system overlaid so that images at multiple distances are viewable.
Liu teaches, from the same field of endeavor that in a display system that it would have been desirable to make angles of multiple saw-tooth shaped grating elements of said second Fresnel reflector of said out-coupling light guide vary by location so that an image is focused at a finite distance (Para. 0050), and a plurality of sets of the display system overlaid so that images at multiple distances are viewable (Para. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the angles of multiple saw-tooth shaped grating elements of said second Fresnel reflector of said out-coupling light guide vary by location so that an image is focused at a finite distance, and a plurality of sets of the display system overlaid so that images at multiple distances are viewable as taught by the display system of Liu in the display system of Dobschal since Liu teaches it is known to include these features .

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) as applied to claim 1 above, in view of Akutsu et al. (US 2013/0128611).
Dobschal remains as applied to claim 1 above.
Dobschal does not disclose a plurality of waveguides integrated into a single waveguide using one or more dichroic filters and at least one dichroic cross prism, and at least one of said light guide and/or said light pipe is coated with a holographic optical element, a diffractive optical element, or a multi-layer thin film so that a total internal reflection angle is reduced to enlarge a field of view of the display system. 
Akutsu teaches, from the same field of endeavor that in a display system a plurality of waveguides integrated into a single waveguide using one or more dichroic filters and at least one dichroic cross prism (see 265 of Fig. 21 and 503 of Fig. 32), and at least one of said light guide and/or said light pipe is coated with a holographic optical element, a diffractive optical element, or a multi-layer thin film so that a total internal reflection angle is reduced to enlarge a field of view of the display system (Para. 0230 and 340, 350 of Fig. 22A and 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a plurality of waveguides integrated into a single waveguide using one or more dichroic filters and at least one dichroic cross prism, and at least one of said light guide and/or said light pipe is coated with a holographic optical element, a diffractive optical element, or a multi-layer thin film so that a total internal reflection angle is reduced to enlarge a field of view of the display system as taught by the display system of 
	Regarding claim 19, Dobschal in view of Akutsu discloses and teaches from the same field of endeavor that in a display system that it would have been desirable to make at least one of said light guide and/or said light pipe (330, 331, 333) comprises a lower refractive index material adjacent to said in-coupling optical element (see Fig. 22A and 23) and a higher refractive index material (350) within or in proximity to the out-coupling light guide.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make at least one of said light guide and/or said light pipe comprises a lower refractive index material adjacent to said in-coupling optical element and a higher refractive index material within or in proximity to the out-coupling light guide as taught by the display system of Akutsu in the display system of Dobschal since Akutsu teaches it is known to include these features in a display system for the purpose of providing a display system with reduced weight and size and enhanced image quality.
Regarding claim 20, Dobschal in view of Akutsu discloses and teaches from the same field of endeavor that in a display system that it would have been desirable to make the light guide is laminated with higher refractive index material than a refractive index of said light guide (see 330, 331, 333 and 350), and said second Fresnel reflector is formed on the higher refractive index material (350).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the light guide is laminated with higher refractive index material than a refractive index of said light guide, and said second Fresnel reflector is formed on the 
Regarding claim 21, Dobschal in view of Akutsu discloses and teaches from the same field of endeavor that in a display system that it would have been desirable to make the in-coupling optical element comprises a first optical element comprising at least one of a holographic optical element (HOE) and/or a diffractive optical element (DOE) (340) aligned so that a subtending angle of diffracted light beams is lower than a subtending angle of incoming light beams (Para. 0233), and a second optical element comprises at least one of a HOE and/or DOE (350) placed in the light guide to receive light from the light pipe and the second optical element is aligned so that a subtending angle of outgoing light beams is larger than the subtending angle of the incoming light beams, and an angle of outgoing light from a normal direction of the second optical element is substantially equal to an angle of incoming light to a normal direction of the first optical element for a light beam from a same pixel (Para. 0236).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the in-coupling optical element comprises a first optical element comprising at least one of a holographic optical element (HOE) and/or a diffractive optical element (DOE) aligned so that a subtending angle of diffracted light beams is lower than a subtending angle of incoming light beams, and a second optical element comprises at least one of a HOE and/or DOE placed in the light guide to receive light from the light pipe and the second optical element is aligned so that a subtending angle of outgoing light beams is larger than the subtending angle of the incoming light beams, and an angle of outgoing light from a normal direction of the second optical element is substantially equal to an angle of incoming light to a .

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Schowengerdt et al. (US 2018/0052277; already of record).
Regarding claim 22, Dobschal discloses, a display system (Figs. 1-2, 4 and 17-20) comprising: 
a display device (5); 
a set of one or more lenses (8) configured to receive light rays from the display device; 
an in-coupling optical element (3, “F3”, and 19) configured to receive light rays (Para. 0062, and see 10, “F3”) from said set of one or more lenses; 
an out-coupling light guide (3, 13, 14); and 
one or more mirrors (12, 20) configured to reflect light rays into said out-coupling light guide (Para. 0062-0064.
Dobschal does not disclose a diffractive optical element (DOE) in at least one of the in-coupling optical element or the out-coupling light guide configured to use 7.sup.th order diffraction for light including a blue spectral component, 6.sup.th order diffraction for light including a green spectral component, and 5.sup.th order diffraction for light including a red spectral component.
	Schowengerdt teaches, from the same field of endeavor that in a display system that it would have been desirable to include a diffractive optical element (DOE) in at least one of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a diffractive optical element (DOE) in at least one of the in-coupling optical element or the out-coupling light guide configured to use 7.sup.th order diffraction for light including a blue spectral component, 6.sup.th order diffraction for light including a green spectral component, and 5.sup.th order diffraction for light including a red spectral component as taught by the display system of Schowengerdt in the display system of Dobschal since Schowengerdt teaches it is known to include these features in a display system for the purpose of providing a display system with improved image uniformity, quality, contrast and resolution.
	Regarding claim 23, Dobschal in view of Schowengerdt discloses and teaches as set forth above, and Schowengerdt further teaches, from the same field of endeavor that in a display system that it would have been desirable to include a light pipe (1210, 1220, 1230) configured to couple light between a first DOE (1212, 1222, 1232) in the in-coupling optical element and a second DOE (1250, 1252, 1254) in the out-coupling light guide.





Regarding claim 24, Dobschal in view of Schowengerdt discloses and teaches as set forth above, and Schowengerdt further teaches, from the same field of endeavor that in a display system that it would have been desirable to include an optical element with an electronically controllable focal distance (Para. 0702).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an optical element with an electronically controllable focal distance as taught by the display system of Schowengerdt in the display system of Dobschal since Schowengerdt teaches it is known to include these features in a display system for the purpose of providing a display system with improved.
Regarding claim 25, Dobschal in view of Schowengerdt discloses and teaches as set forth above, and Schowengerdt further teaches, from the same field of endeavor that in a display system that it would have been desirable to make the optical element with an electronically controllable focal distance is configured to display multiple images at multiple respective distances sequentially synchronized with the display device (Para. 0257 and see Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the optical element with an electronically .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Repetto et al. (US 2004/0085649) discloses a display system that includes a display device, a set of one or more lenses, a light pipe, an in-coupling optical element, an out-coupling optical element, and one or more mirrors that include a Fresnel reflector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/01/2022